Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 17/515,075 filed on O9, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021, 04/05/2022, and 04/05/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4, 6, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (US Pat No. 9547024) in view of Latham et al (US Pat No. 9958482).

    PNG
    media_image1.png
    384
    388
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    491
    748
    media_image2.png
    Greyscale

Prior Art: Racz and Latham respectively

Regarding claim 1, Racz discloses a current sensor system (shown in figs 1-5) comprising a conductor (3) and a packaged integrated circuit (such as 1) for sensing a current in said conductor, said conductor being external to said packaged integrated circuit (external as shown in fig 1), said packaged integrated circuit comprising: a substrate (10) having an active surface (bottom towards 11) and a back surface (col 3 lines 11-47 discloses having an active surface with sensors 11), one or more magnetic sensing elements (11) disposed in or on said active surface of said substrate (col 3 lines 11-47 discloses active side having magnetic sensor), a housing (6), a plurality of leads having an outer lead portion (using 7 and 9) extending outside said housing and an inner lead portion (8), electrical connections (using 14) between said leads and said active surface of said substrate (shown in fig 1), wherein said back surface of said substrate is disposed on a support (5) formed by at least two inner lead portions of said plurality of leads and said active side of said substrate is oriented towards the outer ends of said outer lead portions of said leads in a direction perpendicular to a plane defined by said support (col 3 lines 15-35 discloses 5 is created from inner portions of 7 and 9 that extend outward).Racz does not fully disclose a processing circuit disposed in or on said active surface of said substrate and arranged to process signals received from said one or more magnetic sensing elements to derive an output signal indicative of a sensed current in said conductor.
However, Latham discloses a processing circuit (such as 470) disposed in or on said active surface of said substrate and arranged to process signals received from said one or more magnetic sensing elements to derive an output signal indicative of a sensed current in said conductor (col 7 57-62 discloses  a PCB disposed on the surface and col 13 lines 10-30 discloses magnetic sensor which includes a processor to receive signals).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in order to determine current in a conductor. 

Regarding claim 2, Racz discloses wherein said at least two inner lead portions do not overlap with said one or more magnetic sensing elements (shown in fig 1 where the leads do not overlap).
Regarding claim 3, Racz discloses wherein said one or more magnetic sensing elements are Hall effect plates disposed in said active surface of said substrate (col 4 lines 1-20 discloses being Hall plates).

Regarding claim 4, Racz discloses wherein said one or more magnetic sensing elements are magnetoresistance elements (col 4 lines 1-20 discloses magnetoresistance elements).

Regarding claim 6, Racz discloses wherein two or more of said inner lead portions of said plurality of leads are bent (shown in fig 1 where the leads are bent).

Regarding claim 7, Racz discloses wherein said conductor is so positioned that said active surface of said substrate faces said conductor (shown in fig 1 as a substrate faces the conductor).

Regarding claim 12, Racz discloses wherein said conductor is a bus bar (as shown in fig 1 as a busbar). 

Regarding claim 14, Racz discloses an integrated circuit (1) for sensing a current, comprising: a substrate (10) having an active surface (bottom towards 11) and a back surface (col 3 lines 11-47 discloses having an active surface with sensors 11) one or more magnetic sensing elements (11) disposed in or on the active surface of the substrate (col 3 lines 11-47 discloses active side having magnetic sensor), a housing (6), a plurality of leads each having an outer lead portion (using 7 and 9) extending outside the housing and an inner lead portion (8), electrical connections (using 14) between the leads and the active surface of the substrate (shown in fig 1), wherein the back surface of the substrate is disposed on a support (5) formed by at least two inner lead portions of the plurality of leads and the active side of the substrate is oriented towards the outer ends of the outer lead portions of the leads in a direction perpendicular to a plane defined by the support (col 3 lines 15-35 discloses 5 is created from inner portions of 7 and 9 that extend outward).Racz does not fully disclose a processing circuit disposed in or on the active surface of the substrate and arranged to process signals received from the one or more magnetic sensing elements to derive an output signal indicative of a current sensed by the one or more magnetic sensing elements.
However, Latham discloses a processing circuit (such as 470) disposed in or on the active surface of the substrate and arranged to process signals received from the one or more magnetic sensing elements to derive an output signal indicative of a current sensed by the one or more magnetic sensing elements (col 7 57-62 discloses  a PCB disposed on the surface and col 13 lines 10-30 discloses magnetic sensor which includes a processor to receive signals).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in order to determine current in a conductor. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (US Pat No. 9547024) in view of Latham et al (US Pat No. 9958482) in view of Fukunaka et al (USPGPub 20180306842).
Regarding claim 5, Racz in view of Latham does not fully disclose wherein said one or more magnetic sensing elements are compound semiconductors disposed on or stacked on said active surface of said substrate.
However, Fukunaka discloses wherein said one or more magnetic sensing elements are compound semiconductors disposed on or stacked on said active surface of said substrate (par 54 discloses magnetic sensor being compound semiconductor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Fukunaka in order to increase sensitivity based on the stacking. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (US Pat No. 9547024) in view of Latham et al (US Pat No. 9958482) in view of Schaller et al (USPGPub 20190386206).
Regarding claim 8, Racz in view of Latham does not fully disclose wherein said conductor is so positioned that said active surface of said substrate faces away from said conductor.
However, Schaller discloses wherein said conductor is so positioned that said active surface of said substrate faces away from said conductor (par 107 discloses faces away or towards the conductor).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Schaller in order to protect the circuitry from harm.


Regarding claim 9, Racz in view of Latham does not fully disclose wherein said outer ends of said outer lead portions are mounted on a printed circuit board or on a plastic support.
However, Schaller discloses wherein said outer ends of said outer lead portions are mounted on a printed circuit board or on a plastic support (col 7 lines 57-62 discloses a PCB disposed on the surface). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Schaller in order to protect the circuitry from harm.


Regarding claim 10, Racz in view of Latham does not fully disclose wherein said printed circuit board comprises a ground layer.
However, Schaller discloses wherein said printed circuit board comprises a ground layer (col 13 lines 45-55 discloses reference of the magnetic sensor maybe connect to ground. Therefore having a ground layer). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Schaller in order to protect the circuitry from harm.

Regarding claim 11, Racz in view of Latham does not fully disclose wherein said conductor is a trace in a printed circuit board circuit.
However, Schaller discloses wherein said conductor is a trace in a printed circuit board circuit (col 8 lines 31-42 discloses leads and traces on the PCB). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Schaller in order to process data to and from the sensor to detect current in the conductor. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (US Pat No. 9547024) in view of Latham et al (US Pat No. 9958482) in view of Ausserlechner et al (USPGPub 20160014916). 

Regarding claim 13, Racz in view of Latham does not fully disclose being a coreless sensor system.
However, Ausserlechner discloses being a coreless sensor system (par 51 discloses being both core and coreless). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Ausserlechner in order to detect a magnetic field without a concentrator. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (US Pat No. 9547024) in view of Latham et al (US Pat No. 9958482) in view of Dogiamis et al (USPGPub 20190113545). 

Regarding claim 15, Racz in view of Latham does not fully disclose wherein said support comprises a die paddle with at least one opening.
However, Dogiamis discloses wherein said support comprises a die paddle with at least one opening (claim 19 discloses a package substrate having a cavity). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Dogiamis in order to determine current based on protecting the sensor. 
Regarding claim 16, Racz in view of Latham does not fully disclose wherein said die paddle is made of non-conductive material.
However, Dogiamis discloses wherein said die paddle is made of non-conductive material (claim 19 discloses having nonconductive material). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have Racz in view of Latham in further view of Dogiamis in order to determine current based on protecting the sensor. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakai et al (USPGPub 20140111196): discloses a current sensor with coreless configuration.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858